Citation Nr: 1023723	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  07-09 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, to include as secondary to service-connected 
fusion of the left ankle with history of fracture and post 
operative repair of the ankle ligaments.

2.  Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected 
fusion of the left ankle with history of fracture and post 
operative repair of the ankle ligaments.

3.  Entitlement to service connection for a right hip 
disability, to include as secondary to service-connected 
fusion of the left ankle with history of fracture and post 
operative repair of the ankle ligaments.

4.  Entitlement to service connection for a left hip 
disability, to include as secondary to service-connected 
fusion of the left ankle with history of fracture and post 
operative repair of the ankle ligaments.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to 
January 1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of July 2006 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Roanoke, Virginia, which denied the claims on appeal.

Only the first issue listed above is decided below.  Matters 
involving entitlement to service connection for disorders of 
the left hip, the right hip, and the right knee are addressed 
in the Remand portion.


FINDING OF FACT

Competent evidence shows the Veteran's left knee disorder, 
consisting of degenerative changes, is as likely as not 
aggravated by his service-connected fusion of the left ankle 
with history of fracture and post operative repair of the 
ankle ligaments.




CONCLUSION OF LAW

Resolving any doubt in the Veteran's favor, a left knee 
disorder is proximately due to service-connected fusion of 
the left ankle with history of fracture and post operative 
repair of the ankle ligaments.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159. 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In reference to the single issue decide 
through this document, the Board is granting in full the 
benefit sought on appeal.  Even assuming that error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

II. Service Connection

The Veteran claims entitlement to service connection for a 
left knee disability as secondary to his left ankle 
disability.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis when 
manifested to a compensable degree within the initial post-
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. 
§§ 3.307, 3.309.

In addition, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310. Furthermore, the Court 
has held that the term "disability" as used in 38 U.S.C.A. 
§§ 1110, 1131 should refer to "any additional impairment of 
earning capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

As well, notice is taken that, effective October 10, 2006, 38 
C.F.R. § 3.310 was amended in order to implement the holding 
in Allen regarding secondary service connection on the basis 
of the aggravation of a nonservice-connected disorder by a 
service-connected disability.  See 71 Fed. Reg. 52744 (2006).  
Under the changes, the section heading of 38 C.F.R. § 3.310 
was retitled "Disabilities that are proximately due to, or 
aggravated by, service-connected disease or injury" and the 
previously designated paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added as follows:  Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  However, VA will not concede that 
a nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.

A Veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 C.F.R. § 3.102.  When a Veteran seeks benefits and the 
evidence is in relative equipoise, the Veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The service treatment records are negative for any complaints 
or findings of left knee problems.  The records reflect 
treatment for ankle problems.  A December 1972 record showed 
an old fracture of the left medial malleolus.  

A February 1973 VA examination focused on left ankle 
complaints, with no findings regarding the left knee.  The  
Veteran underwent a Watson-Jones repair of the left ankle 
ligament in March 1973.  

Left knee complaints are first shown in VA records from 1999, 
when in October 1999, the Veteran complained of left knee 
pain and popping when sitting down in the morning.  He also 
had complaints of left ankle weakness.  He was noted to have 
been previously treated with biomechanical orthotics from 
podiatry.  He requested advice on how to stop his knee from 
popping and how to exercise without aggravating his knee.  
Examination showed minimal crepitus under the left patella 
and palpable sub patellar crepitus with audible pop on 
squatting.  He was assessed as an individual with probable 
dysfunction who wished to exercise to lose weight. Goals to 
strengthen his left ankle were met that date.  A November 
1999 note, wherein the Veteran gave a history of the Watson-
Jones ankle surgery on his ankle, revealed complaints of 
muscles in his entire left leg hurting when walking on the 
beach.  

VA records from 2001 focused on the left ankle complaints.  
It was noted in the April 2001 VA examination report that the 
Veteran was unable to walk on his toes or the outside of his 
feet due to pain in the left ankle.  He was assessed with 
status post fracture of left ankle with decreased range of 
motion, chronic swelling, strain and ligament stress.  A 
November 2001 document noted that the Veteran had a left 
ankle splint.  It was reported that he had problems with it 
and was sent to physical therapy, where he was noted to be 
unable to wear it for more than a few hours at a time.  
Findings included redness and pressure areas over the medial 
malleolus.  Plans were made to adjust the brace and orthotics 
with rocker soles and a pad to relieve the pressure over the 
medial malleolus of the left ankle.  

VA records from 2003 and 2004 focus on left ankle problems 
which increased in severity.  In May 2003, the Veteran 
reported painful arthritis of the left ankle and indicated 
that he was unable to walk without his brace.  Problems with 
the brace continued to be reported.  In July 2003 his doctor 
indicated the Veteran's brace did not fit or function well 
due to atrophy of his leg muscles.  It was also noted that he 
had worn out his orthopedic shoes, with plans to replace 
both.  In a March 2005 VA examination the Veteran was noted 
to have muscle atrophy of the left ankle and it was reported 
that he continuously wore his brace.  The ankle was unable to 
dorsiflex; plantar flexion was severely restricted to 6 
degrees.  There was also severe instability of the ankle.  
His brace was noted to extend up the calf of the leg.  He was 
unable to plant his foot to the floor and walked with the 
majority of his weight on the left heel.

Records from 2005 focused on complaints of right hip pain and 
left ankle pain.  In August 2005 the Veteran underwent 
surgical fusion of the left ankle with a procedure called a 
left ankle and subtalar joint arthrodesis.  Post surgically 
in the same month, he was noted to be bandaged from the knee 
to the entire foot.  He moved his extremities well and no 
pain was verbalized.  The records from 2006 focused on the 
left ankle following the fusion surgery.  In February 2006 he 
was noted to have been issued new orthotic boots.  A June 
2006 note indicated that while the left ankle appeared to be 
fused in a valgus position, further examination revealed it 
was not in as much of a valgus position as it appeared to be.  
It was noted that the Veteran's boots were wearing over 
laterally and that he had complaints that they were too wide, 
causing gait problems due to sliding.  In October 2006 he was 
seen for complaints of pain in the left knee.   Examination 
showed puffiness with no erythema, normal range of motion, 
and positive crepitus.  The diagnosis was left knee pain.  
The same month left knee X-ray yielded an impression of no 
fracture or dislocation, with calcified loose body in the 
popliteal fossa.  

VA treatment notes from 2007 include an April 2007 note which 
revealed a history of left ankle DJD which has affected his 
left knee.  The Veteran was noted to have a fused left ankle 
and it was reported that he felt that pain in his left knee 
was caused by a change in gait due to ankle.  The rest of the 
note and examination addressed other symptoms related to his 
cervical spine.  

In June 2007, the Veteran was seen for complaints of left 
knee pain, status post left ankle arthrodesis.  He was not 
having any problems with his ankle per se and was noted to 
have specially made orthotic shoes with a rigid shank and 
lateral elevated toe  shoes.  He complained of the shoes 
wearing out excessively and the doctor thought he did not 
need lateral elevation any more but still needed rigid rocker 
bottom shoes.  His current complaints were of left knee pain 
which was described as an ache throughout the upper portion 
of the left knee which was aggravated by prolonged walking.  
He had difficulty going up stairs.  

The examiner noted that the Veteran's ankle appeared to be 
more valgus than it clinically was because of the absence of 
the lateral malleolus.  Inspection revealed the calcaneus to 
be in 5-6 degrees of valgus.  He was observed to be walking 
into the clinic and appeared to be striking appropriately, 
but did have some extended rotation of the lower leg which 
was common with ankle arthrodesis.  His left quadriceps was 
slightly weak, as were the hamstrings, which the doctor felt 
was secondary to the arthrodesis and the injury in the past. 
The knee could be rehabbed possibly to normal strength, but 
possibly would not be.  There was some grinding and crepitus 
on range of motion of the left knee, but no joint effusion, 
heat, swelling or inflammation.  The impression was status 
post left ankle arthrodesis for traumatic arthritis and left 
knee pain.  He was to be sent to physical therapy for 
strengthening of the left leg to try and rehab it to normal 
strength.  Again this was believed to be due to his ankle 
injury, pain, effusion and prior injury.  Plans also included 
a new prescription of rocker bottom shoes.  In July 2007 the 
Veteran reported his primary complaint to be left knee pain, 
and also reported left leg weakness.  Examination revealed 
minor swelling of the left knee.  Tests showed mild laxity, 
with other tests within normal limits.  He was noted to have 
atrophy in the left quadicep.  

The Veteran was seen in September 2007 and in October 2007 
for pain of the left knee, noted in October 2007 to take 
place when working.  Examination showed the knee to be 
nontender, with normal range of motion, but with crepitus.  
The diagnosis was pain in the left knee due to degenerative 
joint disease (DJD).  

VA treatment records from 2008 reflect continued left knee 
complaints.  In April 2008 the Veteran complained that 
medication he was taking did not help his left knee pain.  A 
June 2008 orthopedic clinic note revealed that he was not 
having left ankle complaints and was happy with the results 
of his surgery.  He however was noted to have developed some 
left knee pain.  The doctor, who also had seen the Veteran in 
June 2007, noted he had left knee pain and was sent to PT for 
strengthening.  However his pain continued. Examination of 
the left knee showed minimal effusion, pain on the lateral 
side with internal rotation, and pain on palpation.  He also 
had considerable snapping in the patellofemoral joint.  X-ray 
of the left knee showed well maintained joint space.  The 
impression was status post left ankle arthrodesis for 
traumatic arthritis and left knee pain.  The left knee was 
injected and orthotic shoes for the left ankle were again 
requested.  A November 2008 MRI of the left knee gave an 
impression of mild meniscal degeneration anteriorly and no 
meniscal tear.  

Records from 2009 include a February 2009 kinseotherapy 
consult which noted complaints of knee and ankle pain about 
5/10 in intensity, brought forth by walking.  Objective 
examination noted that his gait was normal with normal stride 
as well as toe off/heel strike.  An April 2009 primary care 
follow-up for complaints of pain in the bilateral knees, 
noted a history with MRI showing a meniscal tear of the left 
knee with an assessment of DJD of the left knee.  An 
orthopedic consult also from April 2009 noted complaints of 
lateral left knee pain after walking for a prolonged period 
of time.  The knee and ankle were examined and the Veteran 
was noted to have had the left ankle fused in a valgus 
position.  The left knee was noted to be tender, but with 
full range of motion and no other significant findings 
pertaining to the knee shown on examination or X-ray.  The 
impression was left lateral knee pain without any definite 
pain generator.

The Veteran underwent an April 2009 VA examination of the 
left knee to ascertain whether his left knee complaints were 
related to his left ankle condition.  The report noted a 
review of the history of left ankle fusion of fracture in 
March 1973 following service.  It was noted that the 
Veteran's left knee started bothering him before the fusion 
because he walked with a prosthetic on the left ankle for 3 
years.  He was able to remove the brace at night.  His left 
knee kept getting worse.  There was no history of surgery on 
the left knee.  The Veteran said he was told by his doctor 
that the left ankle contributed to the left knee problem.  
The examiner was unable to find that opinion in the claims 
folder.  The doctor asked about the right knee, but the 
Veteran said his right knee also bothered him, but not as 
much.  The right knee was examined but no etiology opinion 
was given.  The Veteran indicated that the pain in the left 
knee was 6/10 generally at its worst, but could go up to 10 
during flare-ups.  He had instability or giving way.  

On examination he limped on his left leg, with swelling and 
crepitus shown.  There was no deformity, laxity or 
tenderness.  His active range of motion was 0-140 degrees.  
His left ankle was also examined and he was unable to move 
the ankle at all.  X-ray showed degenerative joint disease 
(DJD) of the left knee, deemed as mild to moderate.  
Regarding the left ankle, this was deemed to be stable, 
status post arthrodesis.  The X-ray diagnosis included DJD 
left knee with loose body.  The examiner reviewed and recited 
the pertinent evidence, which did include the June 2007 VA 
record where the doctor opined his muscle weakness in the 
left leg was secondary to his left ankle arthrodesis and past 
injury.  The examiner also reviewed other VA records 
pertaining to left knee complaints from 2008-2009. 

The examiner gave the following opinion:  

The Veteran has degenerative joint 
disease of the left knee and the right 
knee, which would not be caused by his 
old fracture with arthrodesis of the left 
ankle.  However, due to the severity of 
the left ankle with fusion performed and 
metallic retainer still in place, it is 
more likely than not that the left ankle 
does cause aggravation of the left knee 
problem.  This examiner would estimate to 
aggravation as being at 10-20 percent of 
the left knee.

Based on a review of the foregoing, the Board finds that 
service connection is warranted for the left knee DJD as 
based on aggravation of this condition by the service-
connected left ankle disorder.  As noted above, the VA 
examiner who reviewed the evidence in the claims folder and 
examined the Veteran in April 2009, provided an opinion that 
the left knee DJD is being aggravated by the left ankle 
disorder.  There is no evidence to directly contradict this 
opinion, but rather the other medical evidence tends to 
support this opinion.  

The records document a lengthy history of progressively 
severe left ankle problems which initially required bracing, 
with problems shown due to brace fitting issues and left leg 
atrophy and weakness affecting his gait.  He was also noted 
to have left knee problems in October 1999 which required 
strengthening through physical therapy.  He ultimately 
underwent permanent fusion of the left ankle, with an altered 
gait resulting.  In June 2007 when seen for left knee 
complaints, he was noted to have left quadriceps and 
hamstring weakness which the doctor felt was secondary to the 
arthrodesis and the injury in the past.  This medical history 
supports the VA examiner's opinion that the left knee 
disability currently diagnosed as DJD, is being aggravated by 
the left ankle disability.  

While the RO in denying this claim has determined that there 
was no evidence of aggravation between the baseline 
disability and the current levels of severity, the Board 
notes that the VA examiner has opined a 10 to 20 percent 
aggravation above the baseline, with this opinion given based 
on the review of the evidence in the claims file which 
encompasses the entire history of the left knee disorder.  
Thus aggravation beyond the baseline by the service-connected 
left ankle disability has been established by medical 
evidence.  

In sum the evidence supports a grant of service connection 
for the left knee disability.


ORDER

Service connection for a disability of the left knee is 
granted.


REMAND

The Veteran claims entitlement to service connection for a 
right knee disability and bilateral hip disability all as 
secondary to his service connected left ankle disability.  To 
date, there has been no examination of the hips to assess 
whether there is a disability of either the left or right hip 
that is due to or aggravated by the service connected left 
ankle disorder, or is otherwise related to service.  

The Board notes that the claims file shows right hip 
complaints documented in May and June 2005, with pelvic 
alignment noted to be altered on the right side.  Regarding 
the left hip, the Veteran has alleged having left hip 
problems and the records throughout the pendency of the 
appeal do reflect significant problems with atrophy and 
weakness encompassing the left lower extremity in conjunction 
with left ankle complaints.  Such complaints could 
potentially involve the left hip.  Furthermore on orthopedic 
consult in April 2009, examination of the left hip showed 
limited motion with complaints of pain and/or discomfort at 
the extremes, but with no X-ray evidence of arthritis shown.  
In view of the complaints and findings in the records 
regarding the right hip and left lower extremity and left hip 
and the evidence of the severe left ankle disability which 
has been shown to significantly affect his gait, examination 
is necessary to ascertain the nature and etiology of any 
claimed right or left hip disability.

In regards to the claimed right knee disability, the records 
show right knee complaints in June 2005, along with ongoing 
right hip complaints.  The Veteran also mentioned some right 
knee problems in the April 2009 VA examination, which did 
include examination of the right knee but failed to provide 
an etiology opinion as to the right knee complaints.  
Bilateral knee complaints are also noted in a primary care 
note from April 2009.  Again as with the claimed bilateral 
hip disability, an opinion is necessary to ascertain the 
etiology of his claimed right knee complaints and determine 
whether any disability is secondary to the service connected 
left ankle disability.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the 
Veteran identify the names, addresses, and 
dates of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to diagnosis and 
treatment for his left hip, right hip and 
right knee since May 2009.  The Veteran 
should provide all necessary written 
releases for these records.  If any of the 
identified records cannot be obtained, the 
AOJ should notify the Veteran of such and 
describe the efforts used in requesting 
these records.  

2.  Thereafter, the AOJ should schedule 
the Veteran for an orthopedic examination, 
conducted by an appropriate specialist, to 
determine the nature and etiology of the 
Veteran's claimed disabilities of the left 
hip, right hip and right knee.  The claims 
folder must be made available to the 
examiner prior to the examination, and the 
examiner should acknowledge such review of 
the pertinent evidence in the examination 
report.  All indicated studies should be 
performed and all manifestations of 
current disability should be described in 
detail.  The examiner should address the 
following:

(a) Does the Veteran have any 
current, chronic disability of 
the left hip, the right hip 
and/or the right knee?  If so, is 
it at least as likely as not 
(i.e., at least a 50/50 
probability) that any such 
disability or disabilities began 
in service or was the result of 
any incident in service?  

(b)  If any disabilities of the left 
hip, right hip and/or right knee did 
not begin in service and were not 
caused by active service, the examiner 
should provide an opinion as to 
whether is it at least as likely as 
not (i.e., at least a 50/50 
probability) that any such disability 
is being caused or aggravated by the 
Veteran's service connected left ankle 
disability.   

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

3.  Following completion of the above, the 
RO should re-adjudicate the Veteran's 
claims for service connection for 
disabilities of the left hip, right hip 
and right knee.  Adjudication of the 
claims should consider the applicability 
of 38 C.F.R. § 3.310(a) (2009) and Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  If 
any benefit sought on appeal remains 
denied, the Veteran should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to 
cooperate by reporting for examination without good cause may 
result in adverse consequences on his claims.  38 C.F.R. § 
3.655 (2009).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


